Brown, Judge:
This appeal to reappraisement has been stipulated and submitted for decision by counsel for the parties hereto.
On tbe agreed facts I find the dutiable value of the merchandise here involved to be $2,594; that is the appraised value $2,801, less 8 per centum Canadian sales tax of $207.48; said dutiable value being the foreign-market value of the merchandise, no export value being higher on the date of exportation thereof from Canada, the country of exportation.
Judgment will be rendered accordingly.